Appeal by defendant from two judgments of the County Court, Nassau County (Collins, J.), both rendered May 29, 1981, convicting him of criminal possession of gambling records in the first degree and promoting gambling in the second degree, upon a jury verdict, and imposing sentences. Judgment convicting defendant of criminal possession of gambling records in the first degree reversed, on the law and Indictment No. 49989 is dismissed. Judgment rendered under SCI No. 50859 affirmed. The case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances of this case, we find that the People’s proof on the possession charge was insufficient to sustain defendant’s conviction for possession of gambling records in the first degree. We commend the District Attorney for his candor in conceding that a reversal and a dismissal of that charge is warranted. The other contentions raised by defendant had been considered and are found to be without merit. Lazer, J. P., Mangano, Gibbons and Niehoff, JJ., concur.